Electronically Filed
                                                          Supreme Court
                                                          SCWC-14-0000505
                                                          12-JAN-2017
                                                          03:44 PM



                            SCWC-14-0000505


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                          STATE OF HAWAI'I,

                   Respondent/Plaintiff-Appellee,


                                  vs.


               PATRICIO AQUINO, aka ROGER AQUINO,

                 Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-14-0000505; CR. NO. 12-1-0211)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

   (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, JJ., and

    Circuit Judge Garibaldi, in place of Pollack, J., recused)


          Petitioner/Defendant-Appellant Patricio Aquino’s


application for writ of certiorari filed on November 30, 2016, is


hereby rejected. 


          DATED:     Honolulu, Hawai'i, January 12, 2017.

                                /s/ Mark E. Recktenwald


                                /s/ Paula A. Nakayama


                                /s/ Sabrina S. McKenna


                                /s/ Michael D. Wilson


                                /s/ Colette Y. Garibaldi